Citation Nr: 1536824	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for obesity problems.

7.  Entitlement to service connection for a liver condition.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbosacral strain and myositis.

9.  Entitlement to service connection for a right lower extremity neuropathy, claimed initially as a lower extremity neuropathy.

10.  Entitlement to service connection for a left lower extremity neuropathy, claimed initially as a left L4 radiculopathy, to include as secondary to service-connected lumbosacral strain and myositis.

11.  Entitlement to service connection for a right upper extremity neuropathy, claimed initially as an upper extremity neuropathy.

12.  Entitlement to service connection for a left upper extremity neuropathy, claimed initially as an upper extremity neuropathy.

13.  Entitlement to service connection for circulatory problems.

14.  Entitlement to service connection for a right hip disorder, claimed initially as a hip condition.

15.  Entitlement to service connection for a left hip disorder, claimed initially as a hip condition.

16.  Entitlement to service connection for a joint condition.

17.  Whether service-connected major depressive disorder should be considered as being permanent and total.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran was enlisted in the Army National Guard from February 1982 through October 2003, and during that time, served on active duty from November 1982 through March 1983 and from February through May of 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, among other issues, denied service connection for hearing loss and tinnitus.  The Veteran perfected a timely appeal of those denials.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidence received by VA in April 2015 shows that the Veteran has been receiving Social Security disability benefits pursuant to an October 2012 fully favorable decision issued by the Social Security Administration (SSA).  It is unclear if a complete copy of the records relied upon by the SSA in conjunction with this decision are of record.  As it possible that records on file with SSA contain treatment records, lay statements, and other information that is relevant to the disabilities being claimed on appeal, VA should undertake efforts at this time to obtain the Veteran's social security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, the claims file contains untranslated records that are written in Spanish and that include:  the Veteran's February 2007 claim; the Veteran's July 2007 VA Form 21-4138 statement; October 2007 typewritten Notice of Disagreement; and treatment records contained in the social security records received from the Veteran in April 2015.  Those records should be translated from Spanish to English.  See 38 U.S.C.A. § 5103A.

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed disabilities since December 2010.  VA must then also make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims on appeal.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain his social security records.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed disabilities since December 2010.

2.  Obtain the Veteran's social security records and the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Obtain translations from Spanish to English for foreign language documents in the claims file, to include:  the Veteran's February 2007 claim; the Veteran's July 2007 VA Form 21-4138 statement; October 2007 typewritten Notice of Disagreement; and treatment records contained in the social security records received from the Veteran in April 2015.

4.  Perform any other development deemed necessary.

5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative (if one has been named) should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




